        Case 2:05-cv-02382-TJS Document 66 Filed 08/20/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES ANDREW GRAY              :                 CIVIL ACTION
                               :
     v.                        :
                               :
THE DISTRICT ATTORNEY OF THE   :
COUNTY OF PHILADELPHIA, THE    :
ATTORNEY GENERAL OF THE STATE :
OF PENNSYLVANIA, JOHN KERESTES :                 NO. 05-2382

                                       ORDER

      NOW, this 19th day of August, 2021, upon consideration of petitioner’s Motion for

Relief from Judgment Under Fed. R. Civ. P. 60(b) (Doc. No. 47), his Supplement and

Amendment for Relief from Judgment Under Fed. R. Civ. P. 60 (Doc. Nos. 50 and 51),

and the response, it is ORDERED that the motion is DENIED.




                                              /s/ TIMOTHY J. SAVAGE J.
